DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 07/28/2022 Amendments/Arguments, which directly amended claims 1, 3; cancelled claims 5-7; and traversed the rejections of the claims of the 03/29/2022 Office Action are acknowledged.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Toshikatsu Imaizumi on 08/19/2022.
The application has been amended as follows:
Regarding claim 1, line 4 – replace “that repeatedly accepts” with “configured to repeatedly accept”.
Regarding claim 1, line 7 – replace “that holds” with “configured to hold”.
Regarding claim 1, line 14 – replace “that” with “configured to”.
Regarding claim 1, line 16 – replace “outputs” with “output”.
Regarding claim 1, line 20 – replace “that records” with “configured to record”.
Regarding claim 3, line 2 – replace “that repeatedly accepts” with “configured to repeatedly accept”.  
Regarding claim 3, line 5 – replace “that holds” with “configured to hold”.
Regarding claim 3, line 12 – replace “that” with “configured to”.
Regarding claim 3, line 14 – replace “outputs” with “output”.
Regarding claim 3, line 18 – replace “that records” with “configured to record”.

Examiner’s Statement Of Reason For Allowance
Claims 1-4 are allowed.
Regarding claims 1 and 3, a position information processing system and a position information processing apparatus as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,158,053 discloses a system for monitoring an aircraft receives navigation signals and deriving a position vector therefrom and also asserts an alert signal in the event that the altitude of the aircraft above ground level is less than a predetermined value.  The system samples the position vector at a selected sample rate and outputs a succession of samples of the position vector, the sample rate depending on whether the alert signal has been asserted.  Data packets that contain respective samples of the position vector are transmitted to a ground-based receiving station.  The ground-based receiving station may calculate secondary data.
US 6,535,163 discloses techniques for determining the location of a signal receiver.  To determine the location of a signal receiver, sampled data received from a receiver is divided into data segments of increasing length.  Current ranges for a delay value and for a modulation frequency value are calculated relative to each satellite signal source that is overhead the signal receiver.  Using the data segments of increasing length, the current ranges, estimates for the delay value and for the modulation frequency value are then iteratively calculated and updated.  For each signal source, I and Q correlation integrals and their magnitude values are calculated using the modulation frequency value estimate and each of a range of delay values centered around the delay value estimate.  The resulting magnitude-curve is interpolated using the calculated magnitude values.  The location of the receiver is calculated using the shape of the magnitude-curve to represent the I and Q correlation integrals for each signal source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646